Civil action to recover damages for an alleged wrongful death, brought against the Southern Railway Company, a corporation chartered under the laws of the State of Virginia, and the city of Salisbury, a municipal corporation chartered under the laws of North Carolina.
Motion by nonresident defendant to remove cause to the District Court of the United States for the Middle District of North Carolina for trial. Motion allowed, and plaintiff appeals.
The petition for removal, in addition to showing the presence of the requisite jurisdictional amount, asserts a right of removal on the grounds of diverse citizenship and fraudulent joinder of the resident defendant.
It appears that no valid cause of action is stated against the resident defendant, city of Salisbury, hence, under Wright v. Utility Co.,198 N.C. 204, 151 S.E. 241, the motion to remove was properly allowed.
Affirmed.